               Case 20-10554-EPK         Doc 39       Filed 04/21/20   Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

 IN RE:                                                                CASE NO.: 20-10554-EPK
                                                                                 CHAPTER 13
 Polly Ann Spates-Towns,
 aka Polly Ann Towns
        Debtor.
 _________________________________/

      RESPONSE TO DEBTOR’S OBJECTION TO NOTICE OF POST PETITION
                  MORTGAGE FEES [FILED APRIL 3, 2020]

       COMES NOW, U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR ASSET

BACKED FUNDING CORPORATION ASSET BACKED CERTIFICATES, SERIES 2006

HE1 (“Secured Creditor”), by and through its undersigned attorney, hereby files its Response to

Debtor’s Objection to Notice of Post Petition Mortgage Fees [Filed April 3, 2020] (“Objection”)

(DE #31), and in support thereof states as follows.

       1. Debtor, Polly Ann Spates-Towns (“Debtor”), filed a voluntary petition pursuant to

           Chapter 13 of the Bankruptcy Code on January 16, 2020.

       2. Secured Creditor holds an interest in Debtor’s real property located at 430 E Ilex Dr,

           West Palm Beach, FL 33403.

       3. Secured Creditor filed its Proof of Claim, on February 18, 2020, as Claim Number

           7-1 and subsequently filed its Postpetition Mortgage Fees, Expenses, and Charges on

           April 3, 2020.

       4. Pursuant to Federal Rule of Bankruptcy Procedure 3001(f), a proof of claim (and, by

           extension, supplemental proof of claim) executed and filed in accordance with the




                                                                                          Page # 1
       Case 20-10554-EPK         Doc 39       Filed 04/21/20   Page 2 of 4




   Bankruptcy Rules “shall constitute prima facie evidence of the validity and amount of

   the claim.”

5. On April 6, 2020, Debtor filed an Objection, asserting allegations opposing Secured

   Creditor’s claim.

6. Debtors will not be prejudiced by allowing the Notice of Postpetition Mortgage Fees,

   Expenses, and Charges to stand as timely filed. All amounts stated are reasonable and

   permitted by the loan documents. The $250.00 for the Plan Review and $550.00 for

   Plan Objection is more than reasonable. Additionally, this is an acceptable amount

   for a Plan Review pursuant to the customs and practices in Florida. Due to new rules

   and time restraints of filing a Proof of Claim timely along with amount of time and

   detail, the $700.00 and $250.00 preparation of the 410A pay history is reasonable and

   acceptable because counsel is required to review payment histories, assemble payment

   information, and totals under numerous categories from date of default.

7. Secured Creditor Notice of Postpetition Mortgage Fees, Expenses, and Charges is

   neither incorrect nor improper as filed.

8. Secured Creditor reserves the right to supplement its Response to Debtor’s Objection

   at any time before or at the hearing.




                                                                                  Page # 2
                Case 20-10554-EPK       Doc 39    Filed 04/21/20    Page 3 of 4




          WHEREFORE, Secured Creditor respectfully requests that this Honorable Court allows

Secured Creditor’s Notice of Postpetition Mortgage Fees, Expenses, and Charges as filed so as to

preserve Creditor’s Claim, and for such other and further relief as the Court may deem just and

proper.

                                            ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                            Attorney for Secured Creditor
                                            6409 Congress Ave., Suite 100
                                            Boca Raton, FL 33487
                                            Telephone: 561-241-6901
                                            Facsimile: 561-241-1969

                                            By: /s/ Ashley French
                                            Ashley French, Esquire
                                            Email: afrench@rasflaw.com
                                            Florida Bar No. 107296




                                                                                          Page # 3
              Case 20-10554-EPK        Doc 39    Filed 04/21/20    Page 4 of 4




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 21, 2020, I caused to be electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, and a true and correct copy has

been served via CM/ECF or United States Mail to the following parties:

Polly Ann Spates-Towns
430 East Ilex Dr.
Lake Park, FL 33403

Michael H. Johnson
3601 W. Commercial Blvd. #31
Ft. Lauderdale, FL 33309

Robin R Weiner
www.ch13weiner.com
POB 559007
Fort Lauderdale, FL 33355

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130
                                           ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                           Attorney for Secured Creditor
                                           6409 Congress Ave., Suite 100
                                           Boca Raton, FL 33487
                                           Telephone: 561-241-6901
                                           Facsimile: 561-241-1969

                                           By: /s/ Ashley French
                                           Ashley French, Esquire
                                           Email: afrench@rasflaw.com
                                           Florida Bar No. 107296




                                                                                       Page # 4
